235 U.S. 31 (1914)
OVERTON
v.
STATE OF OKLAHOMA.
No. 40.
Supreme Court of United States.
Submitted October 19, 1914.
Decided November 9, 1914.
ERROR TO THE SUPREME COURT OF THE STATE OF OKLAHOMA.
Mr. Charles B. Stuart and Mr. A.C. Cruce for plaintiff in error.
*32 Mr. Charles West, Attorney General of the State of Oklahoma, for defendant in error.
Memorandum opinion by direction of the court, by MR. CHIEF JUSTICE WHITE.
The verdict and sentence were on an indictment for illegally moving liquor (§ 4180, Snyder's Compiled Laws of Oklahoma, 1909). The defense was that the movement was to complete an interstate shipment from Missouri. The court instructed that the statute did not apply to such a shipment and hence if the movement was as asserted, there must be an acquittal. Under this situation the contention here made that the statute was repugnant to the commerce clause is too frivolous to support jurisdiction. And this is also true of the contention that there is jurisdiction because the facts establish that the conclusion of guilt could only have been reached by plainly disregarding the proof as to the character of the shipment, thus in fact applying the statute to interstate commerce,[1] since the record affords no justification for the assumption upon which the proposition rests.
Dismissed for want of jurisdiction.
NOTES
[1]  Kansas City Southern Ry. Co. v. Albers Commission Co., 223 U.S. 573, 591; Creswill v. Knights of Pythias, 225 U.S. 246, 261; Southern Pacific Co. v. Schuyler, 227 U.S. 601, 611; Portland Ry. Co. v. Oregon R.R. Com'n, 229 U.S. 397, 411-412; Miedreich v. Lauenstein, 232 U.S. 236, 243-244; Missouri, Kans. & Tex. Ry. v. West, 232 U.S. 682, 691-692.